Citation Nr: 1532458	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the Veteran's notice of disagreement (NOD) with a January 2009 rating decision was timely filed.

2.  Whether new and material evidence has been received to reopen the claim for service connection for concussion.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for traumatic brain injury (TBI), claimed as concussion.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to a compensable rating for residuals of left fibular fracture.



REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1977 to September 1977, active duty from November 1990 to June 1991, and February 2003 to August 2003, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

During the hearing, the Veteran withdrew the matters of entitlement to service connection for hypertension and allergic dermatitis.  Accordingly, these matters are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for TBI and for bilateral hearing loss disability, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's NOD with respect to the January 2009 rating decision was received on January 22, 2010, more than one year following the letter notifying him of that rating decision.

2. The RO denied the claims for service connection for concussion and for bilateral hearing loss in an unappealed January 2009 rating decision.

3.  The evidence received since the January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss disability and concussion.

4.  The Veteran's residuals of left fibular facture are manifested by complaints of pain, noncompensable limitation of flexion and extension of the left knee, no objective findings of instability or subluxation, and results in no more than slight disability.


CONCLUSIONS OF LAW

1. The Veteran's NOD in regard to the January rating decision was not timely. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).

2.  The January 2009 rating decision denying the claims for service connection for bilateral hearing loss disability and concussion is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  As new and material evidence has been received, the claim for service connection for bilateral hearing loss disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  As new and material evidence has been received, the claim for service connection for TBI, claimed as concussion is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for a 10 percent rating for residuals of left fibular fracture have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claims for service connection for bilateral hearing loss disability and concussion, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the Veteran's claim regarding the timeliness of the NOD, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran. As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased rating for residuals of left fibular fracture, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating in a February 2010 letter.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claim in the February 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also afforded various VA examinations as to the claim for increased rating on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

In addition, the Veteran was afforded a Board hearing in April 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection and the basis for rating disabilities, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II.  Timeliness of NOD

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal. 38 C.F.R. § 20.200. Except in the case of simultaneously-contested claims, a claimant or his representative must file an NOD with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her. Otherwise, that determination will become final. The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to receipt of the document by the Department of Veterans Affairs. In calculating this five-day period, Saturdays, Sundays and legal holidays will be excluded. 38 C.F.R. § 20.302(a). 

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included. Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation. 38 C.F.R. § 20.302(b).

An NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result. While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review. If the agency of original jurisdiction gave notice that adjudicative decisions were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified. For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear. 38 C.F.R. § 20.201.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)]. While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

The record reflects that on January 6, 2009, a rating decision denied, among other things, the Veteran's claims for service connection for concussion, bilateral hearing loss, skin rash and hypertension, claimed as hypertensive cardiovascular disease.  The RO also granted service connection for residuals of left fibular fracture and assigned a noncompensable rating.

The RO sent the Veteran a letter (and a copy of the rating action) on January 8, 2009, informing him that his claims for service connection had been denied. The letter advised the Veteran that he would have one year from the date of the letter to appeal the decision, and enclosed a VA Form 4107 ("Your Rights to Appeal Our Decision") explaining his right to appeal. The documents were sent to his address of record and there is no indication that they were returned as undeliverable.

In June 2009, the Veteran submitted a statement indicating that he had received the letter dated January 8, 2009 and was informed that his claims had been denied, but he was not informed of the reason for the denials.  He requested a statement regarding why his claims were denied.

A notation in the Veteran's claims file reflects that the January 2009 decision was resent in July 2009.

In an email dated on January 20, 2010 and marked as received on January 22, 2010, the Veteran expressed disagreement with the January 2009 rating decision, indicating that he disagreed with the rating assigned for the service-connected femur fracture disability, and the denial of the claims for service connection for bilateral hearing loss, hypertension, concussion, and a skin rash.

In January 2010, the RO wrote to the Veteran indicating that it could not accept his letter has an NOD because the time limit to file an NOD had passed.  The RO thus indicated that the decision had become final.

In January 2010, the Veteran submitted a copy of the January 8, 2009 letter and circled an instruction on page three that noted to "apply within two years of this notification of your disability."  He indicated that he thought he had two years to respond based on this notation.

However, in reviewing the notification letter, the Board observes that this instruction is included under the heading "Are You Entitled to Additional Benefits?" and explains that the Veteran may be entitled to government life insurance if certain qualifications are met, including applying within two years of the notification.  It is not under listed under the instructions for appealing the decision.

In fact, on the bottom of this same page in the notification letter is the heading "What You Should Do If You Disagree with Our Decision," which specifically states that the Veteran had one year from the date of the letter to appeal the decision.

In this case, the Veteran clearly did not submit a timely NOD within one year of the January 2009 rating decision.  The claims file reveals the notification letter and rating decision was sent in the regular course of business to his address of record. There is no evidence in the claims file that the documents were returned to the VA as undeliverable. His statement does not serve to rebut the presumption of regularity in business mailings. There is no other reason offered for the late filing. 

Based on the foregoing, the Board finds the Veteran did not submit a timely NOD in regard to the January 2009 rating decision. 

The Board also acknowledges the decision of the Court in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus that VA may waive any issue of timeliness in the filing of a substantive appeal. In that case, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing. Percy, 23 Vet. App. at 46. 

However, unlike the facts in Percy, the RO has never treated the NOD filing at issue as if it were timely. After receiving the Veteran's January 2010 statement indicating his disagreement with the January 2009 rating decision, the RO notified the Veteran of its determination that he had not filed a timely NOD and that such decision had therefore become final, and that no further action could be taken on his appeal. VA has never treated the January 2010 statement as timely, and thus has not waived its objection to the timeliness of the filing.

Moreover, the Board finds that good cause has not been shown to waive the lack of timeliness of the NOD.  The January 2009 letter clearly notified of the RO's determination on his claims that that he had one year to appeal the decision.  He was mailed another copy of the rating decision in July 2009.   The Veteran has not presented any reason for his failure to submit an NOD within one year.  His argument that the notification letter stated that he two years to file the NOD is of no avail; the letter clearly references the two-year period for insurance claim and also clearly indicates that he had one year to appeal the decision.  

For the foregoing reasons, the Board concludes that the Veteran's NOD with a January 2009 rating decision was not timely filed.

In adjudicating this claim the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim that doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Application to Reopen

In a January 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and concussion.  In denying the claim for hearing loss, the RO noted that the Veteran's reserve treatment records noted that he had considerable hearing loss in 1984, when he was not on active duty.  The RO determined that the disability was thus not incurred while on active duty status and denied the claim.  In regard to the claim for service connection for concussion, the RO noted that the Veteran's service treatment were negative for a diagnosis or complaints of concussion, and there was no medical evidence showing complaints or diagnosis for residuals of a concussion.

The Veteran was notified of the January 2009 rating decision and of his appellate rights in a January 2009 letter.  As indicated above, the Veteran did not appeal this decision or submit additional evidence within one year.  The January 2009 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in January 2010.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence has been submitted is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The newly-submitted evidence includes SSA records, various private treatment records additional VA outpatient treatment records, additional lay statements, and the Board's hearing testimony.

As for the claim for service connection for bilateral hearing loss disability, continued VA treatment records document complaint and treatment of bilateral hearing loss.

During the Veteran's Board hearing, he testified that he was exposed to various loud noises in service including high pitched generators and weapons fire without the use of hearing protection.  He indicated that his hearing loss was first noted in 1991 and had continued to worsen through service and following his discharge.

The Board finds that the evidence is new and material.  It is not duplicative or cumulative of evidence previously of record.  Moreover, when combined with previous evidence of record, including the Veteran's service treatment records and 2008 VA treatment records noting that the Veteran's hearing was worse during his service Desert Storm and had worsened since his service in Operation Iraqi Freedom and that his hearing profile had decreased while in country, suggests that the Veteran's hearing loss was aggravated during a period of active duty service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed bilateral hearing loss disability.

With regard to the claim for service connection for concussion, in various written statements and during his Board hearing, the Veteran reported that he suffered from residuals of a concussion that occurred in 1991, including memory loss and headaches.  

A May 2008 VA note reflects symptom of forgetfulness and that the Veteran was under evaluation for TBI.  A March 2010 VA treatment administrative note indicates that a historical review of the Veteran's records, including any cognitive testing and progress notes was performed, and the findings were consistent with diagnosis of TBI.

In an April 2015 statement, VA physician Dr. N. notes that the Veteran's chart indicated that he suffered a TBI in the military, where he was reportedly unconscious for 6 hours.  She noted that it was not uncommon for persons who suffer from a TBI to develop headaches, and that a TBI might cause depression, though that was unknown in the Veteran's case. 

The Board finds that the evidence is new and material.  It is not duplicative or cumulative of evidence previously of record.  The newly-received records indicate that the Veteran potentially suffers from a TBI related to the reported concussion in service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed TBI.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss disability and concussion are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claims can be addressed.

III.  Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as the disability has not significantly changed, uniform ratings are warranted.

The Veteran's residuals of left fibular fracture are rated as noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5262, a 10 percent rating is assigned for slight knee or ankle disability, while a 20 percent rating is assigned for moderate knee or ankle disability.  A 30 percent rating contemplates marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.    

A November 2007 report from the Duke University Orthopedics Department reflects that the Veteran complained of worsening left anterior knee pain that had started to interfere with his activities of daily living.  He denied any catching, locking, or giving way.  He did have occasional swelling.  There was no specific pain with use on incline or decline.  He did have pain with driving.  

The examiner noted that the right quadriceps measured 44.5 centimeters while the left measured 43.75 centimeters.  He did have some joint line tenderness, though it was greater on the lateral side than the medial side.  He had no laxity to anterior drawer or posterior drawer.  His varus and valgus did open up but was symmetric on the contralateral leg and did have an endpoint.  He did have pain with patella grind and sensation was intact.  He had good strength throughout.

X-ray of the left knee showed no significant osteoarthritis.  The medical joint line had narrowed, but it still had plantar space.  He did have a proximal fibular neck fracture.  A treatment plan including physical therapy and medication was discussed.  

On VA treatment in March 2008, the Veteran reported that he fracture his left proximal femur in 2006 when he stepped on a rock and forced his lower leg into lateral rotation.  He endorsed left knee pain.  There was no specific swelling, redness, tenderness, limitation in range of motion, or other musculoskeletal trauma outside the left distal femur.  Knee extension was normal but flexion was to 100 degrees.  There was increased valgus motion (mild) and pain associated with valgus and varus stretch.  Anterior and posterior drawer testing was negative and McMurray's testing was negative.  There was no apparent joint swelling, erythema or tenderness.  An x-ray revealed mild juxta-articular osteoporosis suggesting disuse, and well-healed proximal fibular fracture. No distal femur fracture was identified.

The examiner indicated that the x-ray of the left knee did not suggest degenerative process at that time, but osteopenia secondary to fibular remodeling secondary to fracture, not of consequence at that time.

On VA examination in November 2008, the Veteran endorsed left knee pain.  He took Tylenol with moderate relief of his pain.  He reported that if he spent excessive time standing or walking, his leg hurt.  He was able to stand up to 60 minutes and sitting for an unlimited period.  He reported no time off from work due to his disability, but it did limit his walking and standing at work.  The disability also limited his ability to perform chores, sports, or exercise.  The Veteran also endorsed stiffness and swelling, but denied giving way or instability, locking, or warmth or redness.  

Objectively, the examiner found no evidence of deformity, tenderness, crepitation, or instability.  Range of motion testing revealed flexion to 140 degrees with pain at the endpoint of range of motion, and extension to 0 degrees with no pain.  With repetition of all motion, there was no loss of motion secondary to pain, weakness, or lack of endurance.  There was no joint ankylosis or evidence of abnormal weight bearing.  His gait was normal.

An x-ray revealed mild juxta-articular osteoporosis suggesting disuse and a well-healed proximal fibular fracture.  No distal femur fracture was identified.  A left knee x-ray was negative.

The examiner diagnosed left fibular fracture-residuals and left knee strain.

A July 2009 report from Duke University Orthopedics indicates that the Veteran endorsed persistent left knee pain.  His pain was much worse after running one mile in the morning and evening with the National Guard, and was present throughout the day.  He controlled his pain with Tylenol and Motrin but it was still persistent.  He had occasional knee swelling.  He denied any instability in the knee or buckling.  He had occasional "catching" of the knee during which he had to push through to straighten out the knee.  He denied any pain with ascending or descending stairs, but he did complaint of pain across his medial lateral joint line.

Range of motion was from 5 to 0 to 140 degrees.  No effusion was present.  There was no retropatellar crepitus or patellar inhibition present.  There was no mediolateral patellar facet tenderness.  The ligaments of the knee were all intact.  There was 5 out of 5 strength throughout the left lower extremity except for 4+ out of 5 strength for lower leg extension.  Sensation was intact to light touch in the saphenous, sural, superficial peroneal, deep peroneal, tibial nerve distribution.  There was positive medial and joint line tenderness and noticeable quadriceps atrophy. 

An x-ray was unchanged compared to 2007 films.  The joint spaces were well-preserved.  There was no sign of osteoarthritis.  There was a well-healed proximal fibular fracture and good callus formation.  

He was assessed with chronic left knee pain and clinical exam and history worrisome for possible meniscus tear versus other soft tissue injury in the setting of quad atrophy and chondromalacia.  He was given a medial unloader brace given his medial compartment arthrosis with meniscus extrusion.  He was to participate in physical therapy.  

An August 2009 report reflects that the Veteran took Tylenol at least 3 to 4 time a day to manage pain and he took Advil less consistently.  He had tried sleeves and icing.  He stood on concrete most of the time and this exacerbated his knee pain.  He denied instability or significant swelling of the knee.  He also noted some left medial knee pain.  There was no associated swelling, fluctuance, or redness in the area. 

Examination of the knee showed tenderness along the medial joint line, medial and lateral facet of the patella, inferior pole of the patella and over the left pes bursa.  There was mild swelling within the left pes anserinus bursa.  He was nontender along the lateral joint line.  There was patellofemoral crepitus.  He had a small effusion.  A ligaments examination was normal.  He had a mild bony tenderness in the medial tibial plateau and femur adjacent to the joint line.  

The examiner reviewed the July 2009 x-ray, and then indicated an assessment of left knee medial compartment arthrosis, pes anserinus tendinitis/bursitis, Hoffa's fat pad calcification, and trochlea chondral delamination with underlying subchondral edema.

On December 2009 VA treatment, full range of motion of the knee was indicated.  There was mild tenderness to palpation of the left knee, lateral aspect.  There was no effusion.  A McMurray's test and drawer sign test were negative.  He was assessed with chronic left knee pain.

In a February 2010 statement, G.B. wrote that she had witnessed the Veteran's problems with his knee.  She noted that he sometimes had to stop and rest when walking, and that he had pain, swelling, discomfort, and limping.  She expressed that the condition had not healed to its original state prior to the injury.

In another February 2010 statement, B.H. wrote that the Veteran had complained of knee and leg pain since the initial injury.  He indicated that the pain was constant.

On VA examination in October 2010, the Veteran reported increased pain the left leg and increasing difficulty walking and doing his job as an active reserve technician in the National Guard.  The pain was located just below the knee in the left leg.  He used a brace.  The Veteran also endorsed weekly flare-ups that lasted 1 to 2 days at a time.  During these flare-ups he was more limited in the amount of work he could accomplish.  Precipitating factors included overuse with walking and squatting.

The examiner noted that there was no indication of abnormal weight bearing, but the Veteran was not able to stand for more than 15 to 30 minutes at a time and was able to walk up to one-quarter of a mile. There was tenderness in and around the upper fibula.  There were no deformities or tenderness in the ligaments or meniscal findings in the left knee.  Leg length was 38 inches bilaterally.  

The examiner diagnosed a well-healed fracture of the left fibula with pain.  He noted that the disability caused significant effects on employment including decreased mobility, problems with lifting and carrying, and pain, leading to increased absenteeism.  The disability also prevented sports and exercise and caused severe impairment on recreation.  

On VA examination in November 2010, the examiner noted that there was no joint swelling, effusion, tenderness, or laxity.  There was no joint ankylosis.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  There was objective evidence of pain on active motion.  While there was also pain on motion after at least three repetitions of range of motion, there was no additional limitation of motion after repetitive motion in degrees.  The examiner indicated that there was no instability of the left knee and range of motion was normal.  

The examiner indicated that the Veteran's fracture left fibula resulted in decreased mobility and pain with increased absenteeism at work.  

The Veteran underwent left knee MRI in May 2011.  This showed chondral injury of the central femoral trochlea with underlying subchondral reactive changes. This has been present on his recent MRIs and had worsened. There was also increased T2 signal of the proximal Hoffa's fat pad and the suprapatellar fat pad, and mild proximal patellar and distal quadriceps tendinosis. An assessment of traumatic injury to his left knee in 2006 with proximal fibular fracture and contusion to the anterior knee was noted. In the anterior knee, there was evidence of a trochlea chondral defect and bone edema consistent with a traumatic blow. He also had calcification and edema in Hoffa's fat pad, consistent with trauma.

A May 2013 report from Dr. T. reflects the Veteran's report that he had tried pain medication, physical therapy, and knee bracing without significant improvement.  It was noted that he had previously discussed surgery and had returned because the left knee pain was intolerable.  He had pain on a daily basis, described as aching, stiff, and occasionally sharp.  Activities such as twisting, stairs, squatting, kneeling, standing for long periods, and walking caused pain.  He developed swelling of the knee on a daily basis.  

Objectively, there was tenderness at the anterior knee at the fat pad and lateral fibula.  There was no crepitus or effusion.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  Strength for extension, flexion, and hip abduction was full. An examination of the meniscus and ligaments was negative.  A patellar grind test was positive and there was moderate medial and lateral facet tenderness.  

An MRI revealed stable focal chondral abnormalities within the trochlear groove, probably representing a deep chondral fissure with some volume averages.  Mild reactive changes were present in the subchondral bone.  Edema in the suprapatellar fad pad was stable.  The Veteran was assessed with left knee stable osteochondral defect of the trochlea and left knee Hoffa's fat pad impingement and edema.  Limitations for working included limitations on standing, stooping, crawling, and kneeling along with avoidance of standing more than 15 minutes at a time.  

During the Veteran's April 2015 Board hearing, the Veteran reported that the pain from turning and twisting his knee was unbearable and had gotten worse.  He noted difficulty with putting pressure on his leg while walking.  He indicated that he had to use a cane if he was on his feet for a long time.  The Veteran also reported that Dr. T. told him that his fibula was never going to heal completely and would only get worse.

An April 2015 Physical Residual Functional Capacity Questionnaire completed by Dr. T. reflects diagnosis of left knee osteochondral defect.  His symptom was left knee pain that was intolerable, disabling, and sharp.  She noted that the Veteran could walk 2 to 3 blocks without rest or severe pain.  He could sit more than 2 hours before needing to get up.  He could stand up to 15 minutes at a time before needing to sit down or walk around.  He would stand less than 2 hours and sit about 2 hours during the course of a work day.  She indicated that he could not stoop, crouch/squat, or climb ladders, but could twist or climb stairs only rarely.  She also noted left leg limitation of extension of 5 degrees.  Dr. T. also indicated that the disability was productive of subchondral bone marrow edema, Hoffa's fat pad scar, and cartilage defect trochlea.  

Based on the foregoing, the Board finds that a 10 percent rating under Diagnostic Code 5262, for slight knee disability, is warranted.  At the outset, the Board notes that the record does not reflect-nor does the Veteran contend-that the residuals of left fibular fracture are productive of ankle disability.  Rather, the Veteran's symptoms and complaints have involved the left knee.

In this case, the Veteran's residuals of left fibula fracture have been manifested by complaints of pain, as noted on examination.  Accordingly, on this record, the Board finds that the service-connected disability picture more closely approximates the criteria for a 10 percent rating for each leg based on findings approaching slight impairment under Diagnostic Code 5262.  See 38 C.F.R. § 438 C.F.R. § .59.

However, the Board also finds that ratings in excess of 10 percent are not for application.  To the extent that the Veteran complains of pain, the findings do not include any impairment of motion or function.  While range of motion testing has revealed occasional deficits, flexion and extension are noted to be full or almost full.  Additionally, instability tests have been normal.  Therefore, the service-connected bilateral residuals of left fibular fracture do not result in more than pain and would not be comparable to more than slight impairment.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The Board acknowledges the Veteran's complaints of pain; however, the competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The examination reports also indicates that there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing after repetitive use.

The Board has further considered higher evaluations based on limitation of motion under Diagnostic Codes 5260 and 5261.  However, the Veteran demonstrated limitation of flexion to no worse than 100 degrees and extension to no worse than 5 degrees.  Moreover, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A separate rating based on limitation of flexion or extension would violate 38 C.F.R. § 4.14.  

The Board additionally notes that there is no evidence of ankylosis, instability or giving way, frequent episodes of locking of the knee, or disability caused by cartilage removal.  Thus, Diagnostic Codes 5256, 5257, 5258, and 5259 do not apply in this case.  

The Board has considered the Veteran's lay statements regarding the severity of his knee disability.  The Veteran is competent and credible to provide evidence of the symptoms he experiences.  However, the Board finds that the objective medical evidence is more probative in assigning a rating in accordance with the rating criteria.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Board has considered the Veteran's representative's contentions that the symptomatology discussed by Dr. T. warrants extraschedular consideration given the limitations on the Veteran's ability to walk, sit, and stand.  However, the discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  The impact on the Veteran's mobility and functional impairment is considered in the diagnostic criteria used to rate the disability.

All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disability. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 70 percent evaluation (regardless of the grant of the 10 percent rating noted above) for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected residuals of left fibular fracture, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a uniform 10 percent rating for the disability is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. at 55-56.


ORDER

As the Veteran did not file a timely NOD in regard to the January 2009 rating decision, the appeal is denied.

The application to reopen the claim for service connection for concussion is granted.  

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.  

A 10 percent rating for residuals of left fibular fracture is granted, subject to the controlling regulations applicable to the payment of monetary benefits


REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claims for service connection for TBI, claimed as concussion, and bilateral hearing loss disability is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

With respect to the claim for service connection for bilateral hearing loss disability, the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records reflect that he was afforded a number of audiological evaluations from his National Guard service, prior to his entrance into active duty in November 1990.  On audiological evaluation in November 1984, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
23
30
32
50
LEFT
21
30
28
35
46

On quadrennial examination in May 1988, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
20
30
45

Thus, the record indicates that there was high frequency hearing loss disability prior to the Veteran's entrance for his second period of active duty in November 1990.

During the Veteran's second period of active duty, on audiological evaluation in May 1991, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
50
60
LEFT
0
0
20
40
65

At that time, the Veteran was placed on a permanent profile for hearing loss.

Post-service VA treatment records include notations in 2008 to the extent that the Veteran's hearing loss worsened through his service in the Persian Gulf in the 1990s and again during Operation Iraqi Freedom in the 2000s.


On VA examination in December 2008, puretone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
65
65
LEFT
5
5
20
65
65

However, none of the medical evidence of record adequately addresses whether the disability was aggravated during active duty.  The December 2008 examiner indicated that there was insufficient information provided in order for her to offer an opinion, as she did not know the baseline audiogram to use to make the determination on aggravation.  She noted that, if the baseline audio was upon entry in 2003, there was no aggravation, as the current threshold actually revealed some improvement over those obtained at entry into active duty in 2003.  However, the examiner did not address the earlier findings of hearing loss as noted in treatment records from the 1980s and during the Veteran's period of active duty in 1991.

The Board finds that medical opinions-based on full consideration of the appellant's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for TBI, claimed as concussion, the Veteran contends that he suffers from residuals of a head injury with loss of consciousness sustained in service.  While the concussion is not specifically documented in the Veteran's service treatment records, as a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As indicated above, post-service treatment records also reflect that he has been assessed with TBI with possible residuals including memory loss and headaches.  However, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed TBI.  

Accordingly, the Board finds that medical examination with opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for TBI and bilateral hearing loss disability. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo audiological examination. The electronic claims file must be made available to the examiner designated to examine the appellant. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

If the examiner determines that a bilateral hearing loss disability preexisted service, he or she should state whether there was an increase in the disability during service. 

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

In providing the requested opinions, the examiner is asked to consider and address the Veteran's service treatment records, including audiological evaluations from the Veteran's National Guard service in the 1980s and the report of hearing loss profile during his period of active duty service in 1991.

The examiner is advised that the Veteran is competent to report symptoms and his experiences in service to include his exposure to noise and explosions and his  report of a concussion/head trauma therein, and that his report must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3. Then, the AOJ should arrange for the appellant to undergo TBI examination by a qualified examiner. The electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has a TBI or residuals thereof.  If so, should indicated whether it is at least as likely as not (50 percent probability or greater) that the claimed TBI had its clinical onset during service or is otherwise related to an event or incident of that service, to include the 1991 event described by the Veteran in which he hit his head and lost consciousness.

The examiner is advised that the Veteran is competent to report symptoms and his experiences in service to include his report concussion/head trauma with loss of consciousness therein, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


